Citation Nr: 0215297	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  96-41 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from October 1956 to May 1961.  
He died in February 1993.  The appellant is his surviving 
spouse.

In February 1993, the appellant claimed benefits under the 
provisions of 38 U.S.C.A. § 1151, contending that the 
veteran's death had resulted from inadequate medical 
treatment provided by the Department of Veterans Affairs 
(VA).  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 1995 rating decision 
by the VA Regional Office (RO) in Roanoke, Virginia, which 
denied the claim.

This claim was previously before the Board in June 1999, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been completed, and the case has been returned to the Board 
for final appellate review. 


FINDINGS OF FACT

1.  The veteran died in February 1993 at age 59; an autopsy 
was performed.  The death certificate listed the immediate 
cause of death as acute myocardial infarction due to coronary 
artery disease, with additional factors, including 
hypertension and hypertensive cardiomegaly, contributing to 
the primary cause of death.

2.  The veteran's medical history reflects that, in February 
1987, the veteran was treated for right-hemisphere transient 
ischemic attacks and amaurosis fugax, and examination 
revealed carotid artery disease.  In 1991, he underwent an 
aorto-bifemoral bypass graft due to critical ischemia of the 
right foot.  

3.  The veteran received VA treatment throughout 1992 for 
conditions including hyperlipidemia, hypertension, and 
vascular disease.  He was hospitalized at a private facility 
in December 1992 for treatment of diffuse atherosclerotic 
cardiovascular disease involving the carotid arteries,  as 
well as chronic obstructive pulmonary disease.

4.  The veteran was seen at the VAMC in Richmond, VA, on 
January 19, 1993, and the VAMC in Martinsburg, WV, on January 
20, 1993, at which times no significant symptoms were 
demonstrated or reported.  

4.  The veteran's death, which occurred weeks after he was 
seen by VA, resulted from the continuation or natural 
progress of his longstanding cardiovascular problems.

5.  No additional disability incurred as a result of the 
January 1993 VA medical care, and neither that care or 
alleged lack of care, contributed substantially, materially, 
or combined with another disorder to cause the veteran's 
death, or to aid or lend assistance to the production of 
death.

CONCLUSION OF LAW

The criteria by which dependency and indemnity compensation 
may be awarded under the provisions of 38 U.S.C.A. § 1151 are 
not met.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) issued in 
April 1996 and supplemental statements of the case (SSOC's), 
issued during the pendency of this appeal in August 1997 and 
March 2002 of the pertinent law, and what the evidence must 
show in order to substantiate the claim.  The new statutory 
and regulatory provisions of the VCAA were clearly and fully 
set out in the March 2002 SSOC.  We therefore believe that 
appropriate notice has been given in this matter.  The Board 
notes, in addition, that a substantial body of medical 
evidence was developed with respect to the appellant's claim, 
and the SOC and SSOC clarified what evidence would be 
required to establish DIC benefits under 38 U.S.C.A. § 1151 
for the cause of the veteran's death.

Further, the Board's remand of June 1999 contained a 
discussion of the additional evidentiary development which 
was required to evaluate the claim.  The RO, in July and 
August 1999, wrote to the appellant notifying her of what 
role she played in obtaining additional evidence and of what 
was required of her.  In April and August 2002 correspondence 
from the RO, she was advised of the opportunity to submit 
additional evidence in support of the claim.  The Board 
received no additional evidence pursuant to those letters.  
See Quartuccio v. Principi,16 Vet. App, 183, 187 (2002) 
(noting that VA must advise claimants as to the evidentiary 
development requirements of the VCAA).  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In February 1993, the appellant filed a claim of entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death, 
claiming that his death had resulted from, or had been 
hastened by inadequate and negligent medical treatment at the 
VA Medical Center (VAMC) in Richmond, Virginia, in January 
1993.  

The veteran's medical history indicates that, in February 
1987, he presented with right-hemisphere transient ischemic 
attacks and amaurosis fugax, and examination revealed carotid 
artery disease.  In addition to the carotid artery disease, 
history included aorta-iliac disease with a left femoral-
popliteal bypass graft performed at a private hospital in 
1987, subsequently revised to a femoral-tibial bypass graft 
at a VA hospital in 1988.

Records from the VAMC in Richmond reflect that the veteran 
was hospitalized in July and August 1991, during which time 
he underwent an aorto-bifemoral bypass graft due to critical 
ischemia of the right foot.  In July 1991, he presented with 
a three-month history of increasing claudication, a one-month 
history of left leg rest pain, and a one-month history of 
discoloration, pain, and ulceration of the left foot.  An 
aortogram showed stenosis of the right common and left 
external iliac arteries, and angioplasty was performed, with 
improvement. However, within days, pressures in the lower 
extremities again decreased, indicating occlusion or 
recurrence of stenosis, and an aortobifemoral bypass was 
performed.

During 1992, the veteran was being treated by VA for various 
conditions including hyperlipidemia, hypertension, and 
diffuse vascular disease, according to records received in 
July 2000.  A March 1992 record indicated that the veteran 
had severe peripheral vascular disease, status-post several 
vascular procedures.  The record indicated that he was non-
compliant with a reduced cholesterol diet, and that he was 
still smoking.  In June 1992, he was seen for complaints of 
dizzy spells.  Diagnoses of orthostatic symptoms secondary to 
procardia and atherosclerotic heart disease with carotid, 
coronary, and peripheral vascular disease were made.  He was 
treated for carotid disease in November 1992.  The veteran 
was seen on December 15, 1992, at which time his conditions 
included severe peripheral vascular disease and hypertension 
and hyperlipidemia.

On December 27, 1992, the veteran presented at Warren 
Memorial Hospital with a one-week history of cough, but no 
chest pain, and dyspnea on exertion.  He was in severe 
respiratory distress, with what appeared to be acute 
pulmonary edema.  On the basis of the examination and 
history, the examiner concluded that the veteran had diffuse 
atherosclerotic cardiovascular disease involving the carotid 
arteries, the abdominal aorta, the iliac arteries, and the 
lower extremities.  The examiner also felt he had significant 
chronic obstructive pulmonary disease and had been developing 
some left-sided congestive heart failure during the preceding 
week.  The examiner noted that the veteran had not taken care 
of himself, had continued to smoke in spite of his heart and 
vascular disease, and reported that he appeared to be near 
death.

Though the prognosis was poor, the veteran responded to 
treatment and was discharged on December 30, 1992.  Final 
diagnoses included respiratory failure due to acute, severe 
pulmonary edema, improved; atherosclerotic heart disease, 
acute and chronic class II congestive heart failure, and 
cardiomegaly; diffuse arteriosclerotic cardiovascular 
disease; and chronic obstructive pulmonary disease.  At 
discharge, his medication regimen included Lasix, digoxin, 
captopril, and dipyridamole; nifedipine and isradipine, 
medications previously prescribed by VA, were withheld.  He 
was instructed to return in one or two weeks to see Dr. H. 
and, thereafter, to seek continued care at a VAMC.

The VA medical records also included an outpatient treatment 
record, apparently from the Richmond VA vascular clinic, 
dated January 19, 1993, which indicates that the veteran 
reported to the clinic at 1:02 PM and was interviewed at 1:45 
PM.  He reported that he had been hospitalized at Front Royal 
from December 26 to December 30, 1992, that some of his 
medications had been changed during that hospitalization, and 
that he felt "pretty good."  The examiner briefly recorded 
medical history and noted that the veteran had no complaints, 
no claudication, no tissue loss, and no rest pain.  Femoral 
pulses were good but the examiner said he was unable to 
detect femoral-posterior tibial pulses due, possibly, to 
occlusion.  He noted that the veteran was doing well and 
should return to the clinic in eight months.  Apparently, the 
veteran was not seen at the Richmond VAMC thereafter.

The file also includes a VA outpatient treatment record, 
apparently from the Martinsburg VAMC, dated January 20, 1992 
(although it appears that the entry is misdated, and should 
actually read January 20, 1993).  At that time, the veteran 
gave a history of congestive heart failure since Christmas.  
He reported that he had been discharged from Warren Memorial 
Hospital, in Front Royal, Virginia, after treatment for acute 
pulmonary edema, and that his medications included digoxin, 
Capoten, and dipyridamole.   The record noted that the 
veteran was asymptomatic.  Examination revealed bilateral 
systolic bruits in the carotid arteries, but the lungs were 
clear, there were no murmurs or gallops upon examination of 
the heart, and there was no edema in the extremities.  The 
assessment was atherosclerotic heart disease.  Medication 
prescriptions were refilled, and the veteran was instructed 
to return to the clinic in two months.  

Terminal medical records from the Warren Memorial Hospital 
show that the veteran presented there on February [redacted], 1993, in 
full cardiac arrest.  Initially, when emergency personnel 
arrived at the scene, the veteran had respiration with an 
occasional pulse.  However, he had no respiration or pulse 
when he arrived at the emergency room, where he expired.  A 
diagnosis of cardiopulmonary arrest was made.  

The veteran's death certificate indicates that he died on 
February [redacted], 1993, at the age of 59.  The immediate cause of 
his death was listed as acute myocardial infarction, due to 
or as a result of coronary artery disease.  Other significant 
conditions contributing to the veteran's death were reported 
as hypertension and hypertensive cardiomegaly.  

An autopsy report from the VAMC in Richmond documents a 
history of severe peripheral vascular disease and 
hypertension, and indicates that the veteran was brought to 
the emergency room of another hospital in complete cardiac 
arrest with a laceration on the back of his head.  The 
autopsy showed hypertensive cardiomegaly and mild but diffuse 
emphysema of all lobes of the lungs.  A smoking history was 
noted.  The report noted that the veteran had undergone 
multiple arterial bypass operations for occlusive peripheral 
vascular disease of his legs as well as transient ischemic 
attacks, episodes of amaurosis fugax and hypertension.  It 
stated that, upon autopsy, the cause of death was extensive, 
very early myocardial infarction in a heart with extensive 
old interstitial fibrosis and scarring from previous 
myocardial infarctions.  It was also noted that an additional 
autopsy finding was diffuse emphysema.  It was commented that 
the veteran had been advised since his earliest peripheral 
vascular disease problems to stop smoking, but had not done 
so.

The appellant and her son provided testimony at an October 
1996 hearing.  The son testified that the veteran reported to 
the Richmond VAMC on January 19, 1993.  He had with him some 
documentation, apparently from Warren Memorial Hospital, 
which referred to the December 1992 treatment there.  The 
veteran's son said that the VA doctor who saw his father said 
that he was not a heart doctor, said that the veteran would 
not be able to see a heart doctor without going through the 
emergency room, and refused to review the documentation.  The 
veteran's son testified further that the veteran then went to 
the emergency room and waited five or six hours, but was 
never able to see another doctor.  Finally, they left, and 
the veteran said he would go to the VAMC at Martinsburg.  The 
son testified that the veteran went to the Martinsburg VAMC 
but was only given an appointment for two or three months 
later.  The appellant presented testimony to the effect that 
the January 1993 examination at the Richmond VAMC was 
inadequate, and resulted in her husband's death due to their 
refusal to treat him at that time.  She also stated that, as 
of 1991, she was not aware that the veteran had any heart 
problems in 1991 or between 1991 and 1993.  (Transcript at 7-
8)

Private medical records of Dr. H. from the Warren Memorial 
Hospital are on file, many of which are duplicative of those 
already of record.  It is not clear whether they were 
submitted at the hearing or shortly thereafter.  These 
records include an X-ray report dated in late December 1992 
during the veteran's hospitalization, which showed that the 
heart was enlarged and that there was diffuse bilateral air 
space disease, compatible with congestive heart failure with 
pulmonary edema.  Apparently, X-ray films taken later 
revealed some improvement in the veteran's pulmonary edema.  

Pursuant to a request for additional evidentiary development 
in a June 1999 Board remand, private medical records of Dr. 
H. from the Warren Memorial Hospital, dated in late December 
1992, were received in August 1999.  These records were 
duplicates of evidence already on file.  

III.  Pertinent Law and Regulations

The Board recognizes that the issue of entitlement to service 
connection for the cause of the veteran's death is not before 
us in the present appeal.  However, we will briefly summarize 
the law pertaining to such cases, since the present matter 
involves an assertion that inadequate care received at a VAMC 
caused or hastened the death of the veteran.

The surviving spouse of a veteran whose death was caused by a 
service-connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310.  Death is deemed to have been caused by a 
service-connected disability when the evidence establishes 
that a service-connected disability was either the principal 
or a contributory cause of death. 38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, alone or jointly with 
another disorder, was the underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation or dependency and 
indemnity compensation may be awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. § 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered. 38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the case law.  
The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  That 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

IV.  Analysis

The appellant maintains that the treatment provided for the 
veteran at the VAMC in Richmond, Virginia, was inadequate and 
negligent.  She contends that personnel at the Richmond VAMC 
erred in allowing the veteran to leave the facility and that, 
while there, he did not receive treatment which would have 
prolonged his life.  She argues that lack of treatment by the 
VAMC in January 1993 directly caused his death.  At the 
outset, the Board points out that the appellant has neither 
alleged, identified, or provided any medical evidence to the 
effect that the veteran's death was in any way related to his 
period of active military service. 

Initially, the Board notes that the appellants claim for 
benefits under 38 U.S.C.A. § 1151 was filed in February 1993, 
prior to the effective date of the legislative amendment to 
that statute.  Therefore, the 1997 statutory amendment does 
not apply to this case.  Accordingly, this claim was 
adjudicated by the RO, and has been reviewed by the Board, 
under the Gardner interpretation of 38 U.S.C.A. § 1151 and 
the interim rule issued by the Secretary on March 16, 1995, 
and adopted as a final regulation on May 23, 1996.  Thus, if 
the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by VA or an intervening event not reasonably 
foreseeable.

In summary, the evidence establishes that the onset of the 
veteran's cardiovascular problems began at least as of 
February 1987, at which time carotid artery disease was 
diagnosed and a history of hypertension was noted.  He 
underwent femoral-popliteal bypass graft at a private 
hospital in 1987, revised to a femoral-tibial bypass graft at 
a VA hospital in 1988.  In July 1991 he was hospitalized for 
treatment of critical ischemia of the right foot.  Throughout 
much of 1992, the veteran was receiving VA treatment for 
hyperlipidemia, hypertension, and diffuse vascular disease.  
In January 1993, the veteran was seen by VA for his final 
visits.  On January 19, 1993, at the VAMC in Richmond, 
possible occlusion was reported, it was noted that the 
veteran was doing well and he was advised to return to the 
clinic in eight months.  On January 20, 1993, upon 
examination conducted at the VAMC in Martinsburg, VA, 
bilateral systolic bruits in the carotid arteries was noted, 
but the lungs were clear, there were no murmurs or gallops 
upon examination of the heart, and there was no edema in the 
extremities.  The assessment was atherosclerotic heart 
disease.  Medication prescriptions were refilled, and the 
veteran was instructed to return to the clinic in two months

In this case, where the veteran clearly had a serious health 
problem that was being treated privately and by VA until his 
death, i.e., various cardiovascular disorders, the Board's 
principal concern is whether any additional disability arose 
at the time of the VA treatment, and, if it did not represent 
natural progress of the condition, was not merely 
coincidental with the treatment, and/or was not a necessary 
consequence of the treatment, whether it caused or 
contributed in a substantial way to cause the veteran's 
death.

Under the applicable regulations, compensation is not payable 
if the additional disability or death results from the 
continuation or natural progress of the disease or injury for 
which the veteran was treated.  38 C.F.R. § 3.358(b)(1).  The 
regulations further stipulate that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(b)(2).  In 
the absence of evidence satisfying this causation 
requirement, the fact that additional disability or death 
occurred would not, in and of itself, warrant compensation.

In this case, the appellant has provided no evidence 
satisfying the causation requirements of 38 C.F.R. § 3.358.  
She has contended that, in January 1993, the VAMC's in 
Richmond and Martinsburg (1) did not provide proper treatment 
to the veteran; (2) should not have released and sent home 
the veteran; and (3) VA doctors refused to properly treat 
him, all of which hastened and resulted in an untimely death.  
However, the evidence of record neither establishes or even 
suggests any such thing.  

The death certificate clearly establishes that immediate 
cause of the veteran's death in February 1993 was acute 
myocardial infarction due to coronary artery disease, with 
additional factors, including hypertension and hypertensive 
cardiomegaly, contributing to the primary cause of death.  
The autopsy report details a long history of cardiovascular 
problems, dating back to at least 1987, six years prior to 
the veteran's death, which ultimately resulted in his death.  
The Board also notes that it was a least suggested in the 
autopsy report that the veteran's smoking, even after being 
diagnosed with a serious cardiovascular condition, played a 
role in his death, inasmuch as diffuse emphysema was found on 
autopsy.  

In sum, there is no indication that the veteran died of 
anything other than the natural progress of a cardiovascular 
condition which existed for many years prior to his death in 
February 1993, and prior to the VA treatment at issue which 
was furnished in January 1993.  In order to establish 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151, 
additional disability must have resulted from other than a 
natural progression of the condition or the necessary 
consequences of the treatment for the condition, and must not 
be merely coincidental to VA treatment.  Moreover, the 
additional disability must be shown to have been either the 
principal or a contributory cause (i.e. it contributed 
substantially, materially, or combined with another disorder 
to cause death, or it aided or lent assistance to the 
production of death) of the veteran's death.  In this case, 
the aforementioned statutory and regulatory requirements have 
not been shown.

With regard to the appellant's specific contentions, the 
Board is unable to identify any significant symptoms or 
medical findings which suggest that further treatment or 
testing by VA was required in January 1993.  In fact, when 
seen at the VAMC in Richmond on January 19, 1993, the veteran 
reported that he felt "pretty good."  There is no evidence 
on file which reflects that either VA treatment or alleged 
failure to treat the veteran in January 1993 played any role 
in hastening or causing his death.  Neither the VA or private 
medical records or any other competent evidence on file in 
any way documents that any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care caused or 
contributed substantially or materially to cause the 
veteran's death.  

The evidence does not include any indication or opinion to 
support the appellant's allegation that inadequate VA 
treatment caused or hastened the veteran's death, nor has the 
appellant provided any evidence for the record which even 
suggests that, but for the treatment or alleged lack thereof 
from the VAMC's, the veteran would have lived longer.  In 
this regard, the Board is well aware that the law directs VA 
to obtain a medical opinion when such examination or opinion 
is "necessary" in order to make a decision on the claim.  
See VCAA § 3(a), 114 Stat. 2096, 2097-98 (now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2002)).  However, in this 
case, as discussed above, the Board believes that there is 
already sufficient medical evidence of record to allow the 
Board to render a decision, in the form of the medical 
records and professional opinions of the physicians who saw 
the veteran before his death, as well as the post-mortem 
autopsy report.  See also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

Under these circumstances, the preponderance of the evidence 
is against the claim to establish entitlement to DIC for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151.  

The Board has carefully considered the appellant's assertions 
and testimony that inadequate VA treatment provided by the 
VAMC's in Richmond and Martinsburg in January 1993, caused or 
hastened the veteran's death.  While we respect the obvious 
sincerity of the appellant in her belief in the merit of her 
claim, and acknowledge that she is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, weakness, etc., she is not competent to link those 
manifestations to any particular medical causation or 
etiology.  The resolution of issues which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology and/or cause of death, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The Board is certainly sympathetic with the appellant's loss 
of her husband.  However, because the record preponderates 
against a finding that the veteran's death was due to 
additional disability incurred as a result of VA medical 
care, the reasonable-doubt/benefit-of-the-doubt doctrine does 
not come into play in our decision.  Accordingly, based upon 
the record and analysis above, the claim must be denied.


ORDER

Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

